Plaintiff’s intestate, while crossing defendant’s railroad tracks, fell and came in fatal contact with a third rail that supplied power for the operation of defendant’s trains. Defendant appeals from the judgment rendered in plaintiff’s favor and from an order denying its motion to set aside the verdict and grant a new trial. On argument, judgment and order unanimously affirmed, with costs, on authority of Skzypek v. Long Island Railroad Company (245 App. Div. 309). Defendant is granted leave to appeal to the Court of Appeals. Lazansky, P. J., Carswell, Davis and Adel, JJ., concur; Hagarty, J., concurs on authority of that case although he adheres to his views expressed therein.